DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 11-13, 15, 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 2011/0056968) in view of Hakim (US 6357620).
Regarding claim 1, McNamara discloses a non-spill drinking cup valve system comprising: 
a lid assembly (lid 16) and a flexible valve member (50), wherein the flexible valve member is removably attachable to the lid assembly [0021], Fig. 3-5, the lid assembly comprising 
a spout (at 22) having a drinking aperture therein, the spout being generally elongate with a generally rounded or convex tip, fig 3; 
the flexible valve member comprising 
a protruding member (at 56) having a generally rounded or convex tip, fig. 3, and 
a drinking valve element slit in the form of a valve slit (at 62) in the generally rounded or convex tip, which, in use, controls fluid flow into the spout  and out of the drinking aperture, fig 4 [0029], 
wherein the protruding member and the spout are of a complementary shape (fig 3) and, when the lid assembly and the flexible valve member are attached together, the protruding member extends substantially into the spout (fig 3), 
As seen in Fig. 3, the profile of the outer surface of the protruding member following the profile of the inner surface of the spout, such that there is a relatively small clearance between the outer surface of the protruding member and inner surface of the spout.  McNamara discusses how liquid is prevented from escaping when suction is not applied to the spout in the last sentence of [0031], “because the slit 62 is disposed to block passage from the container 12 to the spout 22, as the stem 58 is disposed to block the air exchange aperture and, when properly installed, the lid assembly 15 includes no other openings through which liquid may escape,” it is clear that McNamara intends no liquid to be held between the flexible valve member and the spout when the cup is not being used.  Furthermore, comparing the figures of the instant application and Fig. 3 of McNamara (see annotated figure), the clearance is remarkably similar, where the clearance is small yet allows the valve slit to open in the clearance when suction is applied to the spout or else the cup would not operate as intended.  Nevertheless, McNamara is silent to a “minimal” aspect of this clearance.  
 Hakim is analogous art in regard to sippy cups with slit valves.  Hakim teaches reducing the volume between the valve and the opening of the drinking spout in order 
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNamara to minimize the space between the outer top surface of the protruding member and the inner surface of the spout in order to reduce the potential for trapped liquid, as per the teaching of Hakim. 

Regarding claim 2, McNamara further teaches that the drinking valve slit opens in a direction of an applied suction when a user applies suction to the spout, [0030], first sentence.

Regarding claim 5, McNamara teaches all of claim 1, as applied above.  McNamara is silent to the length of the slit of the valve member.  Hakim is analogous art, as described above.  Hakim teaches that the length of the slit is a known variable for determining liquid flow rate, c 6: 54-57: Valves 42 and 45 each include a slit or orifice for the passage of liquid. The slit or orifice is preferably through the center portion of the valve, and is dimensioned to allow a predetermined flow level or rate of liquid therethrough, as desired.”  With this in mind, the length of the slit is a known results effective variable.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 7, McNamara further discloses that the lid assembly comprises a locating boss, 28, the flexible valve member comprises a boss receiving member, 72, and when the lid assembly and the flexible valve member are attached together, the boss receiving member frictionally engages the locating boss, fig 3.  

Regarding claim 8, McNamara further discloses a valve retaining member, stabilizing core, 54, [0029], fig 5, 7.  

Regarding claim 9, McNamara further discloses that the lid assembly comprises one or more posts 28, and the flexible valve member comprises one or more corresponding holes 72 for receiving the posts thereby to locate the flexible valve member, fig 3, 5.  

Regarding claim 11, McNamara further teaches that the flexible valve member further comprises a rib, the rib extending around the protruding member 56, best seen in fig. 4, that forms a seal with the inner surface of the spout, fig. 3.   

Regarding claim 12, McNamara further teaches the flexible valve member comprises an integral removal tab, 66, fig 5, 7.  

Regarding claim 13, McNamara further teaches wherein the flexible valve member comprises silicone, [0010].  

Regarding claim 15 and 16, McNamara further teaches that the lid assembly comprise a food-contact approved thermoplastic polyolefin, polypropylene, [0010].  

Regarding claim 19, McNamara teaches the drinking cup valve system (10) of claim 1 and further teaches a cup base, container 12.  

Regarding claims 20 and 21, McNamara further teaches that the lid assembly and the cup base are secured by a screw thread or a push-fit (“friction fitted” is considered to meet the limitation “push-fit” because the lid is pushed on and frictionally engaged), [0023], first and second sentence.  

Regarding claim 22, McNamara does not teach that the cup base comprises a handle.  Hakim is analogous art, as explained above.  Hakim further teaches a cup base with no handles, one handle, two handles or any number of handles, for the user to grip the cup col 4: 31-35.  It would have been obvious to one of ordinary skill in the art .

Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 2 and 7 above, and further in view of Lieberman et al. (US 2005/0072788).
Regarding claims 3 and 4, the references applied above teach all of claim 2, as applied above.  the references applied above do not teach the amount of pressure needed to open the drinking valve.  Lieberman is analogous art in regard to sippy cups with slit valves, Fig. 4 and 5.  Lieberman further teaches that it is known to vary the pressure required to open a valve in order to change the flow rate [0088].  The table of values for Valve B, [0084] shows that 0.54 psi, or approximately 37 mbar is required for a flow rate of 0.96 ml/s.  Because it is known, as taught by Lieberman, to provide valves that require different amounts of pressure for allowing flow through the valve of a sippy cup spout, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the structure of the valve of McNamara such that it opens with a predetermined amount of suction including in a range of 15-40 mbar depending on the desired flow rate, as per the teaching of Lieberman and furthermore since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claims 17 and 18, the references applied above teach all of claim 7, as applied above.  the references applied above do not teach a locating boss with a venting aperture.  McNamara teaches a boss at 58 and a venting aperture 24 in a boss receiving member, fig. 3.  The boss is flexibly displaced to allow air exchange, [0030] last sentence.  
Lieberman is analogous art in regard to sippy cups with slit valves, Fig. 4 and 5.  Lieberman teaches a lid assembly at 110, fig. 4, with a boss 117 having a venting aperture 119 and a corresponding boss receiving member, 152, [0044], fig. 4 and 6, and valve slit 160 on a flexible valve member 120.  The boss receiving member improves seal and retention forces, lines 1-2, [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the displacement venting means of McNamara, with a known slit type venting means as taught by Lieberman since the substitution of one known venting means for another yields the expected result of allowing air exchange to enable liquid to flow.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the boss and boss receiving member of McNamara to include a boss and corresponding boss receiving structure respectively on the lid and flexible valve member in order to improving the sealing in the venting means and retaining forces between the lid and flexible valve member, as per the teaching of Lieberman.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 1 above, and further in view of Brown et al. (WO 01/97663 A1). 
Regarding claim 6, McNamara as modified above teaches all of claim 1, as applied above.  McNamara does not teach that the flexible valve member further comprises one or more compression pads.
Brown is analogous art in regard to drinking cups with a spout and flexible valve member.  Brown teaches a flexible valve member spout 50 having compression pads at 64, fig. 7a, that compress against an inner wall of a spout, (mouthpiece 60, fig 7b and fig 8, page 13: 9-12), to cause the slit at 54, fig 8, to contract into a sealing position, page 12: 20-29.  When suction is applied to the drinking aperture, the flexible valve member of Brown distorts about the one or more compression pads to open the valve slit, fig 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible valve member of McNamara to include ribs that are in contact with the inner surface of the spout in order to compress the valve such that it remains closed until a user sucks on the mouthpiece as per the teaching of Brown.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 1 above, and further in view of Rohr et al. (US 2004/0245260) or Chen et al. (US 2017/0066567).
Regarding claim 10, the references applied above teach all of claim 1, as applied above.  McNamara further discloses a plug type seal at 58 on the flexible valve member, fig. 4 for closing off a vent port but does not teach a lip seal [0029].  
Rohr is analogous art in regard to sippy cups with flexible valve members and teaches a flexible lip seal at 23 provided for sealing a vent member fig. 4, the lip closes off vent ports by sealing against an inner surface of a lid [0025](mid column).  Similarly, Chen is analogous art in regard to sippy cups with flexible valve members and teaches a flexible valve member 14 having flexible lip seals at 102 and 104 for sealing against an inner surface of a lid assembly and isolating openings of the vent port [0015].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plug type seal of McNamara with a flexible lip seal since lip seals are known means for sealing a vent opening as taught by Rohr or Chen with the same expected result of sealing a vent opening by forming a liquid and air seal against the inner surface of a lid assembly.  
McNamara as modified above results in a flexible lip forming a seal when the flexible valve member is assembled to the lid assembly.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 1 above, and further in view of Coyle et al. (US 2014/0252013).
Regarding claim 14, the references applied above teach all of claim 1, as applied above.  The references applied above further teach that the flexible valve member is made from silicone.  The references applied above are silent to the hardness of the silicone.  Coyle is analogous art in regard to sippy cups with valves, fig. 3 and 18.  Coyle teaches a flexible valve made from silicone and having a Shore A hardness of 50, [0031], “Valve 35 may be made of Silicone with a durometer between 50 and 70 shore A.”  The hardness of the valve results in varying degrees of flexibility that affect the ability of the valve to open or seal closed.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness of the flexible valve member of McNamara, including 50 Shore A hardness, as taught by Coyle or in the claimed range, in order to change the flexibility of the valve depending on user needs and ability while maintaining effective valve sealing and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Response to Arguments
Applicant's arguments filed 3 June 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the flexible valve member of McNamara does not have a generally rounded or convex tip, examiner respectfully disagrees.  The oval shape of the tip, seen from a top down perspective, meets the limitation of rounded.  See annotated figure.  A cross section taken through the surface that the slit 
    PNG
    media_image1.png
    264
    608
    media_image1.png
    Greyscale


In response to applicant's argument that McNamara shows a substantial (large) void space, examiner disagrees, as there is no defined dimensional aspect of the void space and is relative to the size of the valve slit.  With this in mind, “substantial” is a relative term.  
Furthermore in regard to applicant’s argument that the structure of Haikm would not be combined with a slit approach described in McNamara, respectfully Haikm is simply used to teach that applicant’s concept of minimizing the space between the valve face and interior for the purpose of reducing the volume of liquid that may become trapped was known in the art.  Haikm is used only to suggest to one of ordinary skill that the space be minimized since minimal space will result in minimum volume of liquid that could be spilled.  One of ordinary skill in the art is capable of modifying the 
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799